In his motion for rehearing appellant apparently relies largely on Ex Parte Ballard, 87 Tex.Crim. Rep.,223 S.W. 222. In later cases it was recognized that the holding in Ballard's case was out of line with the well-established announcements of this court and we declined to follow it in Ex Parte Garcia, 90 Tex.Crim. Rep., 234 S.W. 892, and Ex Parte Mathews, 96 Tex.Crim. Rep., 258 S.W. 477. In addition to authorities cited in our original opinion see Ex Parte Beverly, 34 Tex.Crim. Rep., Ex Parte Cox, 53 Tex. Crim. 240, and other cases collated in Ex Parte Jarvis (No. 11277, opinion delivered February 15, 1928).
The motion for rehearing is overruled.
Overruled.